Title: Enclosure: [State of the Sail Cloth Factory in Boston], [13 October 1791]
From: Hamilton, Alexander
To: 


The Sail Cloth Factory in Boston employs about 200 Women & Girls together with about 50 Men, the whole of the latter with a major part of the former depend solely on the factory for a maintenance. At present only 30 Looms are improv’d, which produce from 45 to 50 pieces of Duck ⅌ week, though the Works are Capable of turning out 90 or 100 ps ⅌ week, provided a sufficient supply of Flax could be obtaind, and at a price that would envisage the prosecution of it to that extent.
The Government Bounty of 8/ a ps. (which ceases at the close of this year) enables the Proprietors to give the present high price of 6½d Le Mony pr. ld for Flax: but should that exorbitant price continue & the Legislature refuse any further aid, the Proprietors must be necessitated, either to advance upon the price of their Cloth or discontinue the Manufacture, as hitherto it has not afforded a profit of one pr Cent (independent of the Bounty) upon the Capital employ’d. In the first case the Merchant who purchases the Cloth would be disgusted, and would again commence the Importation of Russian Canvas and would undersell them so far, as to discourage the use of the American Cloth; so that either alternative must terminate in the Abolition of the Manufacture.
The Buildings already erected have cost upwards of 4000 Dollars, and the Tools &ca employ’d have stood them in above 2200 Dollars, so that 6200 Dollars of the Capital remains totally inactive, and Should the Proprietors be reduc’d to the necessity of annihilating the Business they must be subjected to at least the loss of one half the cost of the Buildings & Tools. But on the other hand, Should the General Government or their own State continue to patronize it by affording a Bounty or laying an additional Duty on foreign Duck they may encourage the present Proprietors to continue the Business till such time as the Country may get into the practise of growing three times the quantity of flax they do at present, when, & not till then will the article be obtaind at a rational price, as previous to the Revolution & at the Commencemt: of the Manufacture the best of flax could be bought at 4 d & 4¼ d. pr. ld which shews the necessity that the Cultivation of the Raw Material should go hand in hand wth ye Manufactures.
